Citation Nr: 1519765	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the left knee.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative disc disease of the cervical spine, previously claimed as a neck disability.

4.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral foot disability, to include pes planus and arthritis.

5.  Entitlement to service connection for arthritis of the right knee.

6.  Entitlement to service connection for arthritis of the left hand. 

7.  Entitlement to service connection for arthritis of the right hand. 

8.  Entitlement to service connection for arthritis of the lumbar spine.

9.  Entitlement to service connection for a psychiatric disorder.

10.  Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Wichita, Kansas.

The Veteran testified before the undersigned at a Board hearing in June 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in October 2012 and September 2014, on which occasions it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen the claims of service connection for a bilateral foot disability and left knee disability and entitlement to service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO, in relevant part, determined that new and material evidence had not been received to reopen the previously denied claims of service connection for a psychiatric disorder and a cervical spine disability.  The Veteran did not perfect an appeal and no additional evidence was received within the appeals period.  Thus, the December 2007 rating decision is final.

2.  The evidence received since the December 2007 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of service connection for a psychiatric disorder and a cervical spine disorder.

3.  The weight of the evidence is against a finding that the Veteran's cervical spine disability had its onset during military service or is otherwise related to such service.

4.  The weight of the evidence is against a finding that the Veteran has had a chronic right knee disability at any time during the appeal period.

5.  The weight of the evidence is against a finding that the Veteran has had a chronic left hand disability at any time during the appeal period.

6.  The weight of the evidence is against a finding that the Veteran's right hand disability had its onset during military service or is otherwise related to such service.

7.  The weight of the evidence is against a finding that the Veteran has had a chronic lumbar spine disability at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for a cervical spine have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).

3.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient. 

In letters dated in April 2008 and October 2008, the RO informed the Veteran of what evidence was required to substantiate his claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.  The Board notes that, with respect to the orthopedic claims, the Veteran did not receive notice in compliance with Kent for his petitions to reopen.  However, as this decision reopens the claims decided herein, any failure to comply with the Kent notice requirements is moot.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  Pursuant to the Board's September 2014 remand directives, all post-service treatment records and reports identified by the Veteran have been obtained.  Social Security Administration (SSA) records have been also been associated with the claims file.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded VA examinations in April 2013, which are adequate for the purposes of the instant case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The transcript of the June 2012 hearing reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to explain fully the issues and suggest the submission of evidence.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) and has not identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Analysis

Psychiatric Disability

The Veteran's claim of service connection for a psychiatric disorder was initially denied in a September 1993 rating decision because the evidence of record did not establish the existence of a psychiatric disorder either during or subsequent to military service.  In January 2007, the Veteran filed a claim to reopen the previously denied claim.  In a December 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim and continued the previous denial.  The evidence of record at the time of the December 2007 rating decision included VA treatment records dated from January 2007 to July 2007.  The Board notes that service treatment records were not available at the time of the rating decision, however, they were of record at the time of the initial denial of service connection in September 1993.

The appellant was notified of this decision and of his procedural rights by letter in December 2007.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the December 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Evidence received since the December 2007 rating decision includes outstanding VA treatment records, Social Security Administration (SSA) records and a report from an April 2013 VA examination indicating that the Veteran's diagnosed bipolar disorder is related to an in-service incident.  

The evidence received since the December 2007 rating decision is new, as it was not part of the record at the time of the December 2007 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides an indication that the appellant has a psychiatric disorder that may be related to military service.  Therefore, the evidence is new and material, and the claim is reopened.

Cervical Spine Disability

The Veteran's claim of service connection for a cervical spine disability was initially denied in a January 2004 rating decision because there was no evidence that a cervical spine disability existed.  In January 2007, the Veteran filed a petition to reopen the previously denied claim.  In a December 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim and continued the previous denial.  The evidence of record at the time of the December 2007 rating decision included VA treatment records dated from January 2007 to July 2007 and statements from the Veteran indicating that his cervical spine disability was due to a horse accident during service.  It should be noted that service treatment records were unavailable at the time of the rating decision.  They were also unavailable at the time of the initial determination of service connection in January 2004.

The appellant was notified of this decision and of his procedural rights, however, he did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the December 2007 rating decision is final. 

Evidence received since the December 2007 rating decision includes outstanding VA treatment records, SSA records, service treatment records demonstrating an in-service accident involving a horse and a report from an April 2013 VA examination noting a diagnosis of degenerative disc disease of the cervical spine.  

The evidence received since the December 2007 rating decision is new, as it was not part of the record at the time of the December 2007 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides an indication that the appellant has a current cervical spine disability and confirms an in-service incident.  Therefore, the evidence is new and material, and the claim is reopened.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammerv. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The appellant asserts that he has arthritis of the cervical spine, lumbar spine, hands, and knees as a result of military service.  Specifically, he contends that the conditions are the result of an in-service incident where his horse ran into a tree, causing him to sustain injuries.  He also asserts that his left and right hand disabilities are due to an in-service soccer injury.

Cervical Spine Disability

Service treatment records dated in July 1981 indicated that the Veteran sustained injuries after a horse ran into a tree.  Examination following the incident demonstrated a normal neck.  The only reported injury following the accident was a contusion to the right thigh.  Additional service medical records were negative of treatment for or complaints of cervical spine pain or disability.  The June 1982 separation examination revealed a normal spine, however, the Veteran reported a history of back pain in the accompanying Report of Medical History.  

VA treatment records suggest a history of neck injury.  Records dated in June 1993 indicated complaints of neck pain after being assaulted.  In records dated in February 2010, the Veteran complained of neck pain after a bus accident.  At the time he was diagnosed with whiplash.

Social Security Administration records demonstrate that the Veteran was awarded benefits for bipolar disorder and substance addiction disorder.

During the June 2012 Board hearing, the Veteran again reported that his neck disability had its onset during service and had continued since that time.  He reported that he sought private treatment for his neck condition immediately following service.  He also stated that he did not begin receiving treatment from the VA until the 90s because he was unaware that he was entitled to benefits.

The Veteran was afforded a VA examination in April 2013.  The examiner noted a diagnosis of degenerative disc disease of the cervical spine and determined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner noted that there was no evidence in the STRs demonstrating a neck injury during service.  The incident that the Veteran claimed was the origin of his neck pain did not have any documentation of a neck injury.  The doctor checked the neck at the time of the accident and found the entire spine to be normal.  The Veteran only had a contusion to the right thigh.  Additionally, in February 2010, the appellant was seen for whiplash to the neck after a bus accident.  Then in 2011 he was noted to have chronic neck pain per VA records.  

While the record demonstrates that the Veteran suffers from a cervical spine disability, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, although the appellant reported recurrent back pain in the Report of Medical History at separation from service, there were no complaints of cervical spine pain in service and the June 1982 separation examination indicated that the Veteran had a normal spine.  Moreover, the in-service incident that the Veteran alleges caused his cervical spine disability did not indicate that the appellant suffered from a neck injury following in incident.  In fact, the only reported injury was a contusion to the thigh.  Additionally, the April 2013 examiner determined that the appellant's current cervical spine disability was not caused by military service.  In so finding, the examiner noted that there were no records during military service documenting a cervical spine disability or injury.  

The examiner's opinion is afforded great probative weight as it was made following a review of the record and was supported by a clear rationale.  No other medical evidence refutes the examiner's conclusion.

The Board acknowledges the Veteran's reports indicating that his current cervical spine disability began in military service and has continued since that time.  He is competent to offer evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, his statements of continuity are not deemed to be credible here, because the overall record is not consistent with such assertions.  While the Veteran reported recurrent back pain at separation from service, there was no specific complain of neck pain his physical examination demonstrated a normal spine.  STRs were also negative for treatment for or complaints of neck pain during service.  Moreover, VA treatment records first demonstrated complaints of neck pain in June 1993 following a post-service assault.  Thus, it is concluded that neither the medical evidence nor the lay statements serve to establish continuity of symptomatology in the present case.

Finally, the Veteran is not entitled to presumptive service connection based on the finding of a chronic disease because the evidence of record fails to show that the degenerative disc disease of the cervical spine manifested to a compensable degree within one year after his discharge from service in September 1982.  38 C.F.R. §§ 3.307(a) and 3.309(a).

In summary, the most probative evidence shows that the Veteran's cervical spine disability is not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990)

Lumbar Spine Disability and Right Knee Disability

Service treatment records dated in December 1981 note complaints of intermittent back pain.  It was determined that the condition was possibly due to hepatitis.  There were no other complaints of back pain noted in the appellant's service treatment records.  Additionally, there were no complaints of or treatment for a right knee disability.  However, the Veteran reported recurrent back pain and knee problems in the June 1982 Report of Medical History at separation from military service.

Post-service VA treatment records demonstrated complaints of back pain, but reflect no diagnosis of a disability.  Records dated in June 2009 noted a diagnosis of knee arthralgia.

The Veteran was afforded a VA examination in conjunction with his claim of service connection for a right knee disability in April 2013.  The examiner noted a diagnosis of right knee arthralgia (a finding of pain, but not a diagnosis of a chronic disability) and determined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no evidence that the Veteran had a knee problem during service and there was no evidence demonstrating that the appellant has a chronic knee problem.  X-rays of the knees were negative for arthritis at the time of the examination.  

Based on the evidence, the Board finds that service connection for a right knee disability and a lumbar spine disability is not warranted.  In this regard, the record does not indicate that the Veteran has a current disability related to his right knee or lumbar spine.  Rather, the finding of "arthralgia" merely indicates pain.  Pain alone is not a disability for VA purposes.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent a showing of a current disability, service connection for such disabilities cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a right knee disability and a lumbar spine disability have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for a right knee disability and a lumbar spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left and Right Hand Disability

Service treatment records dated in June 1979 demonstrated an injury to the 5th proximal phalanx of the right hand, which was treated with a splint.  There were no additional complaints of pain or treatment for additional hand injuries during service.  On examination at separation from military service in June 1982, the appellant's extremities were normal and there were no hand disabilities noted in the accompanying Report of Medical History.  

During the development of the claim, the appellant was afforded a VA examination in April 2013, at which time he reported reduced grip strength and pain in the hand.  X-rays of the left and right hands did not demonstrate abnormal findings.  The examiner noted that the Veteran had tender to palpitation over the 4th and 5th metacarpal shaft in the right hand.  The examiner determined that the condition was less likely than not incurred in or caused by in-service injury, event or illness.  The examiner noted that the Veteran had a history of fracture to the 5th proximal phalanx in 1979. However, that was not the same area of tenderness as noted on the examination.  There was no pain to palpation on range of motion of the proximal phalanx on examination.

The Board finds that service connection is not warranted for a left hand disability as the evidence of record does not demonstrate that the Veteran has a current left hand disability.  See Brammer, supra. 

The Board also finds that service connection is not warranted for a right hand disability.  In this regard, although the Veteran has a current right hand disability, the VA examiner determined that the condition was not related to military service.  The conclusion was based on a review of the claims file and the Veteran and was accompanied by a clear rationale and is deemed to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There are no other medical opinions of record to contradict the examiner's finding.  

The Board acknowledges the Veteran's assertion that his right hand disability is related to service.  While he is competent to report symptoms observable to a lay person, the possible causes of his right hand disability involve complicated medical questions.  As a lay person he lacks the medical expertise to say that his right hand disability is related to military service.  His opinion is therefore, not deemed competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the claim for service connection for a left and right hand disability.   As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim is denied. See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left hand disability is denied.

Entitlement to service connection for a right hand disability is denied


REMAND

Having reopened the claim of service connection of a psychiatric disorder, the Board finds that additional development is needed.  

The Veteran was afforded a VA examination in April 2013.  The examiner noted a diagnosis of bipolar disorder and determined that, based on an interview of the Veteran, the condition began following an assault during military service.  The Board notes, however, that the incident in question has been found to involve wilful misconduct and thus an award of service connection cannot be based on that event.  The examiner should therefore state whether any current psychiatric  diagnosis is attributable to any other incident of service.

With regard to the claim of service connection for a bilateral foot disability, the Board in September 2014 noted that pes planus was shown on enlistment and that the presumption of soundness did not apply.  However, the action paragraph to the examiner contained the criteria for rebutting the presumption.  Instead, the presumption of aggravation under 38 C.F.R. § 3.306(a) applies and the examiner should be queried on this accordingly.  In this vein, the examiner should discuss the significance of the complaints of foot pain noted during service.

Finally, the Veteran's claim of service connection for a left knee disability was previously denied in a June 2003 rating decision.  As such, he should be provided with notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please send the Veteran a comprehensive VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2014), that includes an explanation of the reasons his claim of service connection for a left knee disability was previously denied and what type of evidence is needed to reopen it, as set forth in Kent, supra; and advises of the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Forward the claims file to the Apri1 2013 VA examiner who provided the examination for bipolar disorder, or another appropriate medical provider if that examiner is unavailable, to obtain an addendum opinion. The examiner should provide answers to the following question:

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's bipolar disorder was caused by any incident of active military service, excluding the incident of assault in which he sustained dental injuries?  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Forward the claims file to the November 2014 VA examiner who provided the examination for the Veteran's bilateral foot disability, or another appropriate medical provider if that examiner is unavailable, to obtain an addendum opinion.  

The examiner should provide answers to the following question:

Was there any increase in the level of disability to the Veteran's bilateral pes planus during service?  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


